Exhibit 10.3

 

PARTICIPANT AWARD AGREEMENT

 

[Date]

 

 

Optionee Name

Optionee Address

Optionee City, State, Zip Code

 

Dear Optionee:

 

Pursuant to the terms and conditions of the EQT Corporation 2009 Long-Term
Incentive Plan (the “Plan”), the Compensation Committee of the Board of
Directors of EQT Corporation (the “Company”) has granted you Non-Qualified Stock
Options (the “Options”) to purchase shares of the Company’s common stock as
outlined below.

 

Options Granted:

Grant Date:

Exercise Price per Share:

Expiration Date:

Vesting Schedule:

 

 

Upon termination of your employment for cause or in the event of your voluntary
termination (including a retirement), all unvested Options and any unexercised
vested Options shall be forfeited immediately.  Upon termination of your
employment for any other reason, all unvested Options shall be forfeited, and
any unexercised vested Options shall be forfeited unless exercised within 90
days after the employment termination date (except in the event of your death or
disability, in which case the post-termination exercise period will be one
year).

 

You may satisfy tax withholding obligations with respect to the Options by
directing the Company to (i) withhold that number of shares which would
otherwise be issued upon exercise to satisfy the minimum required statutory tax
withholding obligations, or (ii) accept delivery of previously owned shares to
satisfy such minimum tax withholding obligations.

 

The terms contained in the Plan are hereby incorporated into and made a part of
this Participant Award Agreement and this Participant Award Agreement shall be
governed by and construed in accordance with the Plan.  In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Participant Award Agreement, the provisions of the Plan shall be
controlling and determinative.

 

You may access important information about the Company and the Plan on the
Company’s website.  Copies of the Plan and Plan Prospectus can be found at
www.eqt.com, by clicking on the “Employees” link on the main page and logging
onto the “Employee info” page.  Copies of the Company’s most recent Annual
Report on Form 10-K and Proxy Statement can be found by clicking on the
“Investors” link on the main page and then “SEC Filings.” Paper copies of such
documents are available upon request made to the Company’s Corporate Secretary.

 

 


 

 

 

For the Compensation Committee

 

 

 

By my signature below, I hereby acknowledge receipt of this Option granted on
the date shown above, which has been issued to me under the terms and conditions
of the Plan.  I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the terms and conditions of the Option and the Plan.

 

 

Signature:

 

 

Date:

 

 

Optionee Name

 

 

 

 

 

 

 

 

 